PER CURIAM.
The Tax Court held that the transaction between the taxpayer and the Humble Oil and Refining Company was a sale of mineral rights and not a loa'n and mortgage secured thereby. We concur. We do not see that any useful purpose would be served by an extended recitation of the details of the agreements between the taxpayer and the Oil Company. As in Griffiths v. Commissioner, 308 U.S. 355, 60 S.Ct. 277, 278, 84 L.Ed. 319, the court, looking through form to substance, regards the situation as “a technically elegant arrangement whereby an intricate outward appearance was given to the simple sale” from the taxpayer to the Oil Company. The decision of the Tax Court is, therefore, affirmed both on the main issue and on the alternative contention that the taxpayer was entitled to depletion allowances.
Affirmed.